977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harvey Mark DUPREE, Plaintiff-Appellant,v.Frank DREW, Defendant-Appellant.
No. 92-6760.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CA-92-1026;  Claude M. Hilton, District Judge.
Harvey Mark Dupree, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Harvey Dupree appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Dupree v. Drew, No. CA-92-1026 (E.D.Va. July 15, 1992).   We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court stated that Dupree filed this action on May 3, 1992.   However, our review of the record discloses that the earliest date Dupree could have filed his claim was June 9, 1992, the date he placed on his complaint, which was nine days beyond the applicable statute of limitations